Title: To George Washington from Howell Lewis, 6 August 1793
From: Lewis, Howell
To: Washington, George



Dear Uncle,
Mount Vernon August 6th, 1793

I received your letter Dated 28th of last month, and according to your desire, I will endeavour to Satisfy you, respecting the Situation of the Different Crops, as well as I can.
The Corn at Union Farm. The growth of it verry good, but the Silking verry Bad, and the Couler also bad, and is now faiding every day, there has not been a rain here Since the 11th of July accept a little Shower, the first day of August. The Wheat is all Secured in the Barn, and in Stacks. The quality verry indifferent, I had some of the White bearded wheat, got out for the use of the house, and it only weigh’d 56, and the most indifferent Flour I ever Saw—I am sure there is at least one fourth, if not a third, of faulty grains among it. The quantity of wheat made is about 1500 bushels. The Oats is also Secured in the Barn, the grain is verry good. and the quantity 30 bushels. The Swamp that is to be Sown in grass; Mr Crow informs me, shall be in good order, for the reception of the Seeds, he has finished Breaking up all the high ground, and a great part of the Swamp, The ground at present, is so hard, and Bak’d that the Ploughs cannot break it up, Therefore he is oblige to Hoe it. The grass and weeds is nearly up to my Shoulders, There is some part of it I shall have cut, and Cured for hay, as will doe for Cattle & Sheep, and as you have Sustained Such losses in that respect, I shall bee as careful as I possible can of every Straw.
The Clover Seed which you mention, was sent here last July, is not to be found in the Seed loft, nor in the Storehouse, nor can I learn any thing of it. As to the quantity of Clover Seed that will be saved here, Mr Butler cant give any guess, he wanted to persuade me that Seed was never Saved from a Second Crop—As I have always heard that Seed could not be got from the first  crop, owing to the Clover growing so Luxuriant, that there was scarcely any seed; to convince him of his Errer, I geathered some of the heads and rubed them out, I never saw better Seed and more of it, I am confident, that there might with the smallest industry, that seed might be saved every [y]ear, enough for the use of the Estate—Butler is so Slow, and carries so little Authority among the Negroes, that it is impossible he should have things done as they aught to be. The Machine which you spoke of, for combing off the heads of the Clover cannot be found. I have enquired of Old Jack and all of the Overseers, and none can give any acct of it. The Timothy is all cut at Dogue Run that was intended for Seed, But what quantity of Seed can be got from it, Butler cant pretend to say. The Orchard Grass Seed that was sown at the Mansion house, I am told came up very well, but has sence been destroyed by the Weeds, all the Lawns are Mowed, and the hay Cured, and now in Cocks. The green next to the River is cut, and the hay put in the Stable. The gardens and vineyard are in good order, and Clean, the gravel walks they are now weeding. Captn Ellwood arrived on Sunday evening, I received all the things Mentioned in the Invoice; John got here safe, with all his thing except his knife, which he says was Stolen from him in Phi[l]a. The Gardners wife returns Aunt Washington many thanks for her kind preasent. Thomas Green has been all this week putting up 3 Dormound Windows on the Shed of the Stable—he goes on so slowly, that it is not in my power to tell when he will finish them. Thomas Davis has finished the Gardeners house all Below, but for the want of time, he was obliged to Stop—he is now working at the New Barn.
Mr McKoy’s corn is in the same Situation of Mr Crow’s, His wheat in No. 2 is all Secured in Stacks, The quality is verry indifferent, The wheat in No. 1 is verry good, but not Secured as yet, but I am in hopes he will have it all Stacked this week—The quantity he supposes he will make, will be 17 or 18 hundred Bushels, his Oats are now in the field, and I am affraid will injure your Clover, for where ever there is a Shock, that spot will be bare, The quantity will be about 200 Bushels. The Swamp he has just began to cut the weeds of; and having all his Oats, to Secure, and part of his wheat, tis not possible to guess when he will have the ground in a Situation for the Seeds. The Clover and Timothy that was sown in the wheat field No. 7 came up badly, it is  not probable that the quantity of seed, which I am told was sown, was put in the ground, or else more of it would have cum up. Mr McKoy mentioned that Mr Whiting had sent the Seed, unmixed with Sand, and it beaing a Seed that would command the ready money, I have not the smallest doubt, but the person who had the managment of it, helpt himself to the best part.
Davy’s Corn, much in the same Situation of the other two; his Wheat he has got Secured in his Barn and in Stacks. The quality much the same of Mr Crows, the quantity about 6 or 7 hundred Bushels.
Mr Stuarts Corn is the same of the others; But his wheat much the Best; he has got one and twenty Stacks at his yard, which will average 70 or 80 bushels a piece; he expects he shall be able to Secure all his wheat this week, if his oxen should hold out, which he is doubtful of. The quantity he expects to make is 2700 Bushels. his Oats are all Secured in the Barn, and the grain good; The quantity he supposes is about 50 bushels.
The family are all well; with my Compliments to my Aunt and family—I remain your Affecte Nephew

Howell Lewis


P.S. Mr Crow, mentioned that there was a gentleman, who wished to get 7 or 8 bushels, of your white bearded wheat, if you could spare it, and would give any price. will you be so kind as to Send me the list of the person’s names who send there Mares or Jenny’s to the Jack.

